                     UN ITED STA TES D ISTRICT COU RT FO R TH E
                          SOUTHERN DISTRICT OF FLORIDA
                 CaseNum ber:17-20307-CR-M ARTINEZ/OTAZO -% YES

 UN ITED STA TES OF AM ERICA ,

        Plaintiff,


 JERIM A INE BRY AN T,

        Defcndant.


                 O RD ER A DO PTIN G REPO R T A ND R EC O M M EN DA TIO N
                             ON COUNSEL'S CJA VOUCHER

       TH IS CAUSE came beforethe Courtupon theReportand Recom m endation on Counsel's

FinalCJA Vouchersubm itted pursuantto theCriminalJusticeActVoucher113C.0788965issued

by United StatesM agistrateJudge AliciaM .Otazo-Reyes on April11,2019,(ECF No.11671.
M agistrate Judge Otazo-Reyes,recomm endsthatthis Court,approve the CJA Voucher and that

Attorney Bruce H.Fleisher be paid a totalsum of $9,1764.00. The parties were afforded the

opportunityto fileobjectionstotheReportandRecommendations,howevernonewerefled.The
CourtnotesCounsel'sNoticeofNoObjectiontoM agistrate'sReportandRecommendation(ECFNO.
11701.Accordingly,theCourthasconsideredtheReportandRecommendation,thepertinentparts
oftherecord and forthereasonsstatedin theReportoftheM agistrateJudge,andupon independent

review ofthefileand being otherwisefully advised in thepremises,itis

       O R DER ED A N D A D JUD G ED thatunited StatesM agistrateJudgeA liciaM .Otazo-Reyes's

ReportandRecommendationsLECFNo.11671,isherebyADOPTED and AFFIRM ED.
       DONE AND ORDERED inChambersatM iami,Florida,this l% dayofApril,2019.

                                                           r

                                                 JO SE .M A RTIN EZ
                                                 1.
                                                  1N 1 D STA TES D ISTRICT JU D GE
Copiesprovided to:
M agistrate Judge O tazo-Reyes
Bruce Fleisher,P.A .
CJA A dm inistrator
